


110 HRES 949 IH: Recognizing and commending the 100th

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 949
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Broun of Georgia
			 (for himself, Mr. Barrett of South
			 Carolina, and Mr. Barrow)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing and commending the 100th
		  Anniversary of the Augusta Metro Chamber of Commerce.
	
	
		Whereas the Augusta Metro Chamber of Commerce is building
			 a stronger and better community in Augusta, Georgia by working with the
			 businesses, merchants, and industry to advance the civic, economic, industrial,
			 professional, and cultural life of Augusta;
		Whereas the Augusta Metro Chamber of Commerce jointly
			 represents the voices of small and large businesses alike to promote a
			 pro-business environment by serving as its advocate, promoting the region,
			 enhancing the business climate, and providing quality membership programs and
			 services;
		Whereas the Augusta Metro Chamber of Commerce and its
			 members provide citizens with a strong business environment that increases
			 employment, retail trade and commerce, and industrial growth in order to make
			 Augusta a better place to live;
		Whereas the Augusta Metro Chamber of Commerce has worked
			 to promote a prosperous future for all Augustans through legislative efforts
			 and through events such as the annual Legislative Breakfast, the Women in
			 Business luncheons, the Economic Club Speaker Series, and through programs such
			 as Drugs Don’t Work and Leadership Augusta; and
		Whereas with credit to the efforts and leadership of the
			 chamber of commerce, Augusta is home to excellent housing, schools, health
			 care, and shopping;
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the leaders and members of the
			 Augusta Metro Chamber of Commerce for their 100 years of dedicated service to
			 Augusta’s economic development;
			(2)commends their
			 efforts to ensure Augusta’s continued competitiveness in our domestic and
			 global economies; and
			(3)directs the Clerk of the House of
			 Representatives to transmit an appropriate copy of this resolution to the
			 Augusta Metro Chamber of Commerce, Walter Dukes, Chairman Don Bailey, Chairman
			 Elect Sue Parr, and President and Augusta Mayor Deke Copenhaver.
			
